         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 1 of 13




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                            ENTERED
                                                                                            04/12/2021
IN RE:                                          §
LEGACY RESERVES OPERATING LP                    §       CASE NO: 19-33401
`                                               §
LEGACY RESERVES OPERATING LP,                   §       CASE NO: 19-33401
                                                §       Jointly Administered
          Debtors.                              §
                                                §       CHAPTER 11

                                 MEMORANDUM OPINION

         Legacy, the reorganized debtor, owns interests in various natural gas wells operated by

Terra. A Joint Operating Agreement (“JOA”) allows Terra to charge Legacy for costs associated

with production, while a Production Election and Marketing Agreement (“PEMA”) governs

gathering charges. Downstream from the wellheads, Terra runs compressors along its gathering

system that increase gas production by lowering pressure at the wellheads. The compressors

achieve this by forcing gas through pipelines into higher pressure environments. During its

bankruptcy case, Legacy assumed the JOA and PEMA. Because the compressors serve to increase

production, Terra argues that Legacy must pay the compression costs in order to cure the assumed

JOA. However, the PEMA, not the JOA, dictates whether Terra may charge Legacy for these

compression costs. Because the PEMA only permits Terra to charge flat fees, Terra may not seek

reimbursement for compression. Legacy does not owe cure payments under either the JOA or the

PEMA.




1 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 2 of 13




                                             BACKGROUND1

         TEP Rocky Mountain LLC, Terra Energy Partners LLC, and Terra Energy Holdings LLC

(collectively, “Terra”) own more than 5,500 natural gas wells in Colorado’s Piceance Basin. (ECF

No. 491 at 3). Legacy Reserves Operating LP (“Legacy”) owns non-operating interests in

approximately 2,600 of those wells. (ECF No. 491 at 3).

         Legacy acquired its interests in the wells from WPX Energy Rocky Mountain, LLC

(“WPX”) on June 6, 2014. (ECF No. 491 at 5). Terra acquired WPX in 2016. (ECF No. 491 at

2). In conjunction with its acquisition of the non-operating well interests, Legacy entered into the

JOA and PEMA with WPX. (ECF No. 491 at 7). The JOA governs operation and production,

while the PEMA governs gathering and marketing. (ECF No. 491 at 7). Colorado law governs

both agreements. (ECF No. 491 at 7). Terra is the successor-in-interest to WPX under both the

JOA and PEMA.

         Under the JOA, Terra is the “Operator” of the wells and Legacy is the “Non-Operator.”

(ECF No. 495 at 5). The JOA makes Terra and Legacy liable for their proportionate shares of

development and operating costs. (ECF No. 495 at 15). Terra is required to pay operating

expenses incurred in the production and operation of the wells, but Legacy must reimburse Terra

for its proportionate share of the expenses. (ECF No. 495 at 15). The JOA is “limited to operation

and production of the Wellbores.” (ECF No. 495 at 23). Further, the JOA acknowledges that

“[s]imultaneously with the execution of this agreement, the Parties have executed that certain




1
 Both Legacy and Terra filed their motions for summary judgment under seal. The redacted versions of the motions
omit portions of relevant contractual provisions. The Court includes in this Memorandum Opinion the redacted
provisions necessary to resolve the motions, while omitting pricing and other sensitive business information.

2 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 3 of 13




[PEMA] . . . . Marketing of Non-Operator’s production by Operator or taking in kind by Non-

Operator shall be governed by the PEMA.” (ECF No. 495 at 23).

         The parties recognize that the PEMA governs Legacy’s responsibility to pay marketing

and gathering fees. (ECF No. 491 at 8). The PEMA expressly supersedes the JOA with respect

to marketing. (ECF No. 495 at 91). Like the JOA, Terra is the “Operator” under the PEMA. (ECF

No. 495 at 79). However, Legacy is referred to as the “Owner,” as opposed to the “Non-Operator.”

(ECF No. 495 at 79). The PEMA lets Legacy elect to either take its gas in kind or have Terra

market the gas. (ECF No. 495 at 79). Legacy has always elected to have Terra market the gas.

(ECF No. 491 at 9). The PEMA requires that Terra market gas consistent with an attached

Marketing Agreement and Gas Gathering Agreement. (ECF No. 495 at 79).

         The Gas Gathering Agreement defines a number of key terms. “Gather, Gathered or

Gathering” means “the movement of Gas through the Gathering System, equipment, devices, or

pipeline from the Receipt Point(s) to the Delivery Point(s).” (ECF No. 495 at 104). “Gathering

System” is defined as “Gas gathering facilities owned and operated by Gatherer, from the Receipt

Point(s) to the Delivery Point(s), including but not limited to piping, compression facilities,

dehydration and meters.” (ECF No. 495 at 104 (emphasis added)). Terra is the “Gatherer” under

the Gas Gathering Agreement. (ECF No. 495 at 98). In exchange for Terra’s gathering services,

Legacy agreed to pay flat-rate marketing and infrastructure fees. (ECF No. 495 at 99). Those fees

were the “only fees to be charged to the Owner under this Agreement or otherwise for the services

provided.” (ECF No. 495 at 99 (emphasis in original)).

         WPX, and then Terra, owned working interests and leaseholds in the wells, as well as a

Gathering System. (ECF No. 491 at 6). The Gathering System moves gas production from the

wells to third-party gathering systems. (ECF No. 491 at 6). The Gathering System includes both

3 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 4 of 13




a low-pressure pipeline and a medium-pressure pipeline. (ECF No. 491 at 6). The majority of the

wells are connected to the medium-pressure pipeline, which ultimately flows into a third-party

gathering system owned by Williams Field Services, LLC. (ECF No. 492 at 8). Terra has no

compressors along the medium-pressure pipeline. (ECF No. 492 at 8).

         A minority of the wells in which Legacy owns interests are connected to the low-pressure

pipeline.   Along the low-pressure pipeline are five compressors operated by Terra.2                    The

compressors “receive gas at low pressure and exert energy on the gas to raise it to a higher

pressure.” (ECF No. 492 at 8). Terra’s compressors are located at centralized facilities in order

to service numerous wells. (ECF No. 492 at 9).

         In April 2019, Terra began billing Legacy for the costs of those five compressors, which

Terra classified as operating expenses under the JOA. (ECF No. 491 at 11). Terra also billed

Legacy retroactively for compression fees during the two prior years, dating back to January 2017.

(ECF No. 491 at 11). WPX never billed Legacy for compression costs under the JOA. (ECF No.

491 at 14-15). Terra has also continued to bill Legacy for the flat-rate marketing and infrastructure

fees under the PEMA.

         Legacy and its affiliates filed voluntary petitions under chapter 11 of the Bankruptcy Code

on June 18, 2019. On November 15, 2019, the Court entered its “Order Confirming the Joint

Chapter 11 Plan of Reorganization for Legacy Reserves Inc. and its Debtor Affiliates.” (Case No.

19-33395; ECF No. 838). The confirmed plan became effective on December 11, 2019. (Case




2
 The five compressors are known as the Starkey 60, Wasatch 800, DOE 360, Rulison 180, and Webster 399. (ECF
No. 491 at 6).

4 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 5 of 13




No. 19-33395; ECF No. 929). Both the JOA and the PEMA were executory contracts assumed by

the confirmed plan.

         Legacy sent Terra a Cure Notice indicating that Legacy had satisfied all obligations under

the JOA and PEMA. On January 31, 2020, Terra filed the present Objection to Legacy’s Cure

Notice (“Objection”), which asserts that Legacy has failed to pay compression costs under the

JOA. Following discovery, both Legacy and Terra moved for summary judgment and the Court

took the motions under advisement.

                                         JURISDICTION

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.              The

determination of a cure payment due under an assumed executory contract is a core matter pursuant

to 28 U.S.C. § 157(b)(2)(A) and (b)(2)(B). Venue is proper in this District consistent with 28

U.S.C. §§ 1408 and 1409.

                                      LEGAL STANDARD

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” FED.

R. CIV. P. 56(a). A party seeking summary judgment must demonstrate the absence of a genuine

dispute of material fact by establishing the absence of evidence supporting an essential element of

the non-movant’s case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir. 2009).

A genuine dispute of material fact is one that could affect the outcome of the action or allow a

reasonable fact finder to find in favor of the non-moving party. Gorman v. Verizon Wireless Tex.,

L.L.C., 753 F.3d 165, 170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,




5 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 6 of 13




248 (1986)).

         A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Plumhoff v. Rickard, 572 U.S. 765, 768 (2014). Nevertheless, the Court is not

obligated to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp.,

Inc., 702 F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015).

         A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla Par. Juvenile Justice Comm’n,

811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the summary

judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014). However, a

party may object that the material cited to support or dispute a fact cannot be presented in a form

that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover, the Court is not bound

to search the record for the non-moving party’s evidence of material issues. Willis v. Cleco Corp.,

749 F.3d 314, 317 (5th Cir. 2014).

         “The moving party bears the initial responsibility of informing the [] court of the basis for

its motion, and identifying those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact.” Nola Spice Designs, L.L.C. v. Haydel Enterprises, Inc., 783




6 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 7 of 13




F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the initial summary

judgment burden depends on whether the movant bears the ultimate burden of proof at trial.

         If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The non-

moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV. P.

56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                         DISCUSSION

         Resolution of this dispute hinges on the Court’s interpretation of the JOA and PEMA.

Specifically, may Terra charge Legacy based on what the compressors do or why it operates the

compressors? The contracts require that the Court focus on the former. Terra stresses that the

compressors’ purpose is to increase production by reducing pressure at the wellheads. The

evidentiary record supports Terra’s contention. However, the compressors form part of the

Gathering System, are located downstream from the wellheads, and function by moving gas along

the Gathering System. Despite the proffered purpose of the compressors, these are gathering costs

under the PEMA. The PEMA prohibits Terra from charging Legacy separate fees for use of these

compressors.

         When a contract is unambiguous, a court should “not look beyond the four corners of the

agreement to determine the meaning intended by the parties.” Am. Fam. Mut. Ins. Co. v. Hansen,

7 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 8 of 13




375 P.3d 115, (Colo. 2016). A contract is ambiguous “if it is susceptible on its face to more than

one reasonable interpretation.” USAA Cas. Ins. Co. v. Anglum, 119 P.3d 1058, 1059-60 (Colo.

2005).

         Terra argues that the “[c]ompressors connected to its low-pressure system are used to

increase production, not to move gas through its gathering system.” (ECF No. 492 at 16). In

Terra’s view, because the compressors are used for production, Legacy must bear its proportional

costs in accordance with the JOA. The problem with Terra’s view is that the PEMA explicitly

includes “compression facilities” as part of Terra’s Gathering System. (ECF No. 495 at 104). The

PEMA goes on to limit the fees Terra may charge for gathering services. At best, Terra attempts

to show ambiguity between the JOA and PEMA. The plain text of the PEMA is not ambiguous.

It controls even if ambiguity existed.

         The alleged ambiguity is not in what the agreements state. The alleged ambiguity arises

out of Terra’s argument that it is more reasonable to allocate the costs to Legacy rather than Terra.

The argument, while appealing, does not create or establish ambiguity.

         As Terra explains, the compressors achieve “a lower pressure by moving more gas from

low pressure to high pressure than what is produced by the well under the same well conditions

without compression.” (ECF No. 491 at 12). By creating a lower pressure environment at the

wellhead, gas flows more vigorously out of the high-pressure environment within the well. Terra

cites historical performance data confirming those facts. In March 2020, Terra removed 37 wells

from the low-pressure system. (ECF No. 492 at 18). “After [Terra] removed these wells, wellhead

pressure increased by 44 percent, and as a result, production from the wells decreased by eight

percent over the ensuing months.” (ECF No. 492 at 18). Legacy does not dispute that the

compressors help increase production.

8 / 13
         Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 9 of 13




         The JOA makes Legacy liable for its proportionate share of production expenses. Because

Terra runs the compressors intending to increase production, Terra believes the JOA allows it to

pass along the costs to Legacy. In the oil and gas industry, the allocation of costs between parties

is based on the language of the operating agreement. 2 Williams & Meyers, OIL AND GAS LAW, §

503.2 (2019). The JOA governs operation and production of the wells and commands that “all

costs and liabilities . . . shall be borne and paid” based on the parties’ proportionate interests. (See

ECF No. 495 at 15). The JOA applies to “all operations necessary and proper for the exploration,

appraisal, development, production, protection, maintenance, repair, abandonment, and restoration

of the property.” (ECF No. 495 at 32). The JOA supports Terra’s position that it may pass along

compression costs if such costs were “necessary and proper” for “production.”

         If the JOA stood alone, Terra’s purpose-based approach might be appropriate. However,

the JOA must be read in conjunction with the PEMA. The PEMA governs gathering and

marketing, and its terms supersede the JOA with respect to those subjects. All five compressors

form parts of Terra’s Gathering System, as that term is defined in the PEMA. (ECF No. 495 at

104 (defining Gathering System as “Gas gathering facilities owned and operated by Gatherer . . .

including but not limited to piping, compression facilities, dehydration and meters”)). Terra

cannot claim that the compressors are not located along its low-pressure gathering system, and the

PEMA expressly includes “compression facilities” in its definition of Gathering System. (ECF

No. 495 at 104). Thus, the compressors form part of the Gathering System.

         The compressors engage in “gathering” under the PEMA. The PEMA defines gathering

as “the movement of Gas through the Gathering System, equipment, devices, or pipeline from the

Receipt Point(s) to the Delivery Point(s).” (ECF No. 495 at 104). As explained, the compressors

form a part of the Gathering System. Gas produced from the wells flows along Terra’s Gathering

9 / 13
       Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 10 of 13




System until it reaches a compressor. When gas enters a compressor, the compressor exerts energy

on the gas, and the gas exits the compressor at a higher pressure than it entered. Regardless of

purpose, the compressors function by moving gas along the Gathering System. While the

production activities are left open-ended under the JOA, gathering is more precisely defined under

the PEMA. As parts of the Gathering System, which operate by moving gas along the System, the

compressors squarely “gather” gas under the PEMA.

          Even though the compressors serve the purpose of increasing production, the compressors

do so by gathering gas. Terra paints those concepts as black and white. According to Terra,

production activities and gathering activities are mutually exclusive. (See ECF No. 492 at 24).

The JOA and PEMA do not support that view. The compressors have the effect of increasing

production because they move gas along the Gathering System. Terra may well move gas through

the compressors for the purpose of producing higher yields, but that does not change the fact that

the compressors are unquestionably moving gas. The PEMA expressly applies, regardless of

Terra’s intent.

          Terra’s own expert, Mark Lambert, also undercuts the contention that the compressors do

not move gas along the Gathering System. As Mr. Lambert stated in his expert report, “a

compressor on a gathering system can simultaneously provide higher pressure for more efficient

transportation and maintain lower pressure on a gathering pipeline, which can increase production

from wells.” (ECF No. 521-7 at 11). Mr. Lambert’s report notes that the pressure along the low-

pressure system prior to the compressors ranged from 28 pounds per square inch-gauge (“psig”)

to 70 psig. (ECF No. 521-7 at 12). The compressors increased the pressure, discharging gas

downstream at pressures ranging from 110 psig to 130 psig. (ECF No. 52-7 at 12). That added

pressure could only be generated by moving gas through the compressors.

10 / 13
      Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 11 of 13




          Mr. Lambert concluded that:

          If these five [c]ompressors were discharging at a pressure significantly higher than
          the wellhead pressures, it could be concluded that these compressors are
          maintaining low pressure on the low-pressure system and generating additional
          pressure for transportation purposes. However, because their discharge pressure
          ranges are similar to the wellhead pressures of the Test Wells when they were
          removed from the low-pressure system, the data show that the purpose of the
          [c]ompressors is to maintain a low wellhead pressure in order to increase
          production.

(ECF No. 521-7 at 13). Mr. Lambert’s conclusion about the purpose may be correct, but his

analysis demonstrates the fundamental function of a compressor: facilitating the movement of gas

from low to high pressure. (See ECF No. 521-7 at 11 (“The compressor achieves a lower pressure

by moving more gas from low pressure to high pressure than what is produced by the well under

the same well conditions without pressure.”)). Because the compressors move gas along the

Gathering System, they are “gathering” gas under the PEMA. Moreover, by increasing the

pressure along the low-pressure system, the compressors presumably help transport gas by

reducing the load on compressors further downstream.

          The JOA does not foreclose Terra from charging Legacy for production costs associated

with compression, but the PEMA does. The PEMA is more specific, and it expressly supersedes

the JOA. For those reasons, the PEMA controls this dispute. The PEMA limits gathering fees to

flat rates for marketing and infrastructure. Allowing Terra to separately charge Legacy for using

components of the Gathering System, engaged in gathering, would fly in the face of the PEMA.

          Terra also cites a number of authorities for the proposition that production activities can

occur downstream from wellheads. In particular, Terra cites Anderson Living Trust v. Energen

Res. Corp., 886 F.3d 826 (10th Cir. 2018), and Burlington Res. Oil & Gas Co. v. Lang and Sons,

Inc., 259 P.3d 766 (Mont. 2011). In Energen, the Tenth Circuit held that a “free use” clause in an

oil and gas lease did not prevent the producer from using gas to fuel production on a different well.
11 / 13
       Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 12 of 13




886 F.3d at 845-46 (“[T]he phrase ‘operations thereon’ in the . . . ‘free use’ clause is not a limitation

on where the use of the gas may occur but rather a limitation on the purposes for which the gas

may be used.”). Lang and Sons, a Montana case, upheld an oil and gas lessee’s right to dispose of

wastewater on the surface estate because doing so was reasonable and in furtherance of oil and gas

production. 259 P.3d at 771.

          Terra is correct that production activities may occur away from the wells themselves, but

that proposition does not alter the language of the JOA and PEMA. The courts in both Energen

and Lang and Sons reached their conclusions by interpreting the language of the applicable leases.

The contractual language here does not support Terra’s right to charge Legacy for compression.

In Terra’s view, compression along the low-pressure pipeline appears to be a production activity

occurring downstream from the wells. However, that same compression is simultaneously

“gathering” under the PEMA.

          Terra cannot rewrite the PEMA by redefining its Gathering System. Both “Gathering

System” and “gathering” are defined terms under the PEMA. Those definitions depend on the

nature of the facilities and whether the facilities move gas. The definitions do not look to either

parties’ subjective purpose. While Terra’s argument regarding the purposes of the compressors is

persuasive, it is not supported by the relevant contractual language in this case. Legacy is not

required to pay the compression fees in order to cure the JOA or the PEMA. Terra’s motion for

summary judgment is denied and Legacy’s motion for summary judgment is allowed.




12 / 13
      Case 19-33401 Document 615 Filed in TXSB on 04/12/21 Page 13 of 13




                                              CONCLUSION

          A separate order will be entered.

           SIGNED 04/12/2021


                                                    ___________________________________
                                                                  Marvin Isgur
                                                         United States Bankruptcy Judge




13 / 13
